Citation Nr: 0430407	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration to the left Achilles tendon, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.

This issue arose on appeal from a December 2002 rating 
decision issued by the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office, which assigned a 20 percent 
rating for residuals of a laceration to the left Achilles 
tendon.  

In November 2002, the veteran reported that he has not been 
able to work since 1995 due to his service-connected 
residuals of a laceration to the left Achilles tendon.  The 
Board refers this issue to the Agency of Original 
Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The veteran's residuals of a laceration to the left Achilles 
tendon are manifested by pain, tenderness, a well healed 
scar, and no more than marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a laceration to the left Achilles tendon, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5271 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request for a higher rating for residuals of a laceration 
to the left Achilles tendon.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from October 2002, explained the evidence 
needed to establish a higher rating, what evidence was of 
record regarding his claim for a higher rating, and also 
requested that the veteran submit VA Form 21-4142, 
Authorization for Release of Information, to help obtain 
additional medical records which would substantiate his 
claim.  The letter described what evidence was to be provided 
by the appellant and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that the RO issued a statement of the case 
(SOC) in April 2003.  The SOC explained both the veteran's 
and VA's responsibilities in obtaining evidence to 
substantiate his claim as provided under 38 C.F.R § 3.159.  
As such, the Board finds that VA has met the duty to inform 
the appellant.

The Board also finds that all relevant facts have been 
properly developed, and that all necessary evidence has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO obtained the veteran's VA medical center (VAMC) 
treatment records.  VA conducted a medical examination in 
November 2002.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  Facts

The veteran was granted service connection for residuals of a 
laceration to the left Achilles tendon in October 1982.  The 
RO assigned a noncompensable rating.  In August 2001, the RO 
granted a 10 percent disabling rating.  

The veteran requested a higher rating in September 2002 due 
to an increase in severity of the disability.  The veteran 
also presented at a VAMC in September 2002 complaining of 
problems with his left ankle.  The examiner noted that the 
veteran's Achilles tendon was tender on palpation, but there 
was no edema or redness.  There were no fractures or 
dislocations; the joint spaces were maintained.  

The veteran reported progressive pain in the left heel, and 
some swelling with weight bearing when he presented for his 
VA examination in November 2002.  He also stated that his 
left ankle would give way approximately three times a week.  
The veteran noted that he has not been able to work as a 
landscaper since 1995.  He has used a walking cane for the 
past year.  He currently can walk two blocks before 
experiencing pain.  The examiner provided the following 
assessment:

There is swelling of the distal part of 
the Achilles tendon just above its 
insertion in to the ankle.  This is 
exquisitely tender to palpation.  He can 
dorsiflex 20 degrees and plantarflex 20 
degrees.  Inversion is 20 degrees and 
eversion is 20 degrees, all of which 
cause moderate pain.  Additionally, the 
Achilles tendon in its entirety is 
sensitive to palpation.

Impression:  Achilles tendon rupture in 
1960 with operative repair with continued 
heel pain, diminished range of motion, 
moderate disability, slight progression.

During a physical therapy session in November 2002, the 
veteran could dorsiflex 5 degrees and plantarflex 45 degrees; 
inversion and eversion were noted as 15 degrees.  The 
therapist noted that the veteran's range of motion was 
functional.  In December 2002, the veteran could dorsiflex 
between 5 and 10 degrees and plantarflex 45 degrees; 
inversion was noted as 20 degrees and eversion as 15 degrees.  
In February 2003, the veteran noted that when he wore his 
brace, he did not "twist" his ankle as often and his ankle 
was less painful.

In the veteran's March 2003 notice of disagreement, he 
reported that he has limited movement, severe pain, and nerve 
damage that affects his left leg.  He indicated that the pain 
from his left ankle extends to his left kneecap.

The November 2002 examination noted a U-shaped scar around 
the left Achilles tendon measuring 3.5 cm on each side.  The 
examiner did not indicate any pain, tenderness, instability 
of the scar, or additional limitation of function due to the 
scar.  In a February 2001 examination, the VA examiner 
described the scar as well healed and slightly tender, with 
no adherence to the underlining structures.


III.  Increased Rating

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.    38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for his service-
connected residuals of a laceration of the left Achilles 
tendon.  As in this instance, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the United States Court of 
Appeals for Veterans Claims (Court) has observed that 
evidence of the present level of the disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which rating should be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
enervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination, and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees.  38 C.F.R. 4.71, Plate II (2004).  Normal plantar 
flexion is from 0 degrees to 45 degrees.  Id. Moderate 
limitation of motion of the ankle warrants a 10 percent 
disability rating and marked limitation of motion warrants a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

A 10 percent disability rating will be assigned for 
superficial scars which are unstable and painful upon 
examination, and also cause limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7803-7805 
(2004).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting a rating in excess of 20 percent. The Board notes 
that there is no evidence that the veteran's left ankle is 
ankylosed, and thus consideration of Diagnostic Code 5270 is 
not appropriate.  See 38 C.F.R.   § 4.71a, Diagnostic Code 
5270 (2004).

The veteran has consistently complained of ankle pain, which 
the medical records support.  In November 2002, dorsiflexion 
of the ankle joint was to 20 degrees with plantar flexion to 
20 degrees.  In December 2002, dorsiflexion of the ankle 
joint was to five and ten degrees, with plantar flexion to 45 
degrees.  Treatment records have shown that the veteran has 
pain with range of motion and is sensitive to palpation of 
the left Achilles tendon.  He experiences pain when walking, 
which is only slightly reduced when he wears an ankle brace.  
Such findings show that the veteran has marked limitation of 
motion of the left ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).  Under the applicable Diagnostic Codes that 
address the ankle, without ankylosis, the veteran cannot 
obtain a disability rating in excess of 20 percent.  Thus, 
the Board finds that a disability rating in excess of 20 
percent is neither warranted or available.

Additionally, an increased rating may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
However, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability rating for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997) (maintaining that once a particular 
joint is rated at the maximum level in terms of limitation of 
motion, there can be no additional disability due to pain).

Furthermore, the record establishes that the veteran has 
scarring.  While the examiner noted slight tenderness in 
2001, there is no indication of pain, instability of the 
scar, additional limitation of function or size approximating 
either 39 sq. cm. or 929 sq. cm. in either the February 2001 
or November 2002 examinations.  Therefore, a separate rating 
for the scar is not warranted.  38 C.F.R. § 4.118.  

The veteran has reported that he has shrapnel and a 
neurological defect.  Neither is established.  The veteran 
was not wounded by a missile during service.  Rather, there 
was an injury requiring suture.  The x-ray evidence of post-
surgical sutures does not establish a shrapnel injury, or 
muscle damage due to a shrapnel injury.  Thus, a rating by 
analogy to a muscle injury would not be appropriate.  
Similarly, the veteran has complained of a neurological 
defect.  However, in February 2001, it was thought that his 
complaint could be related to his back.  There was no 
suspicion that such defects were related to the service-
connected laceration of the left Achilles tendon.

Equally important, in December 2002, nerve conduction studies 
were normal.  The EMG was also normal in selected muscles, 
but abnormal due to poor effort on his part.  Such findings 
do not establish a neurological defect due to the service-
connected disability and a separate evaluation is not 
warranted.  In regards to the veteran's complaints that his 
ankle gives way frequently, no examination has confirmed 
this.  Thus, a separate evaluation is not warranted.

Lastly, the veteran, in his claim for increase, asserted that 
he was worse.  In part, the AOJ agreed and assigned a 20 
percent evaluation.  However, his VA form 9 was actually 
silent regarding why an increased evaluation was sought and 
his claim was generic rather than specific.  Regardless, the 
Board finds that the medical evidence is more probative than 
his lay assertions, including those assertions regarding 
neurological damage and complaints of his ankle giving way.

Accordingly, the Board finds that the preponderance of the 
evidence is against granting a rating in excess of 20 percent 
for residuals of a laceration of the left Achilles tendon, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

IV.  Extraschedular Rating

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's laceration of the left Achilles 
tendon now causes, or has in the past caused, frequent 
periods of hospitalization.  Although the veteran maintains 
that he cannot work in a particular occupation, marked 
interference with employment is not shown beyond the 
industrial impairment contemplated by the assigned 20 percent 
rating.  


ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a laceration of the left Achilles tendon, is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



